DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separator" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 similarly refers to “the separator”.
Claims 7-10 are rejected because they incorporate the issues from claim 1 by dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OGAKI et al. (US 2019/0140259) in view of KIM et al. (US 2019/0190022) and HO et al. (US 2018/0080711).
Regarding claims 1 and 2,
	OGAKI teaches a method of making an electrode that includes a slurry of active material, conductive additive and nonaqueous solvent abstract. The method includes forming a slurry of active material and depositing onto a current collector [0039]. The [0040]. The reference further teaches binder is preferably be included [0040]. When binder is not included the slurry is considered to be a “non-bound” body. However, the preferred inclusion is interpreted to be optional which is further supported by the statement that the electrodes “may” contain binder [0035]. The reference further teaches that the water content of the electrode 350ppm or less [0053] which falls within the claimed range. 
OGAKI teaches the separator [0066] is a fabric which does not mention any water [0066]-[0072]. Accordingly, the separator is interpreted to be 0 ppm water. Alternatively, HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. Specifically, a separator can be dried to less than 5ppm water [0030]. At the time of filing the invention it would have been prima facie obvious to remove as much water as possible from the separator to improve battery performance.
	The reference does not teach including lithium salt in the electrode slurry composition. However, KIM teaches that incorporating lithium salt into a lithium ion battery electrode [0006]. The lithium salt provides an ion source and accelerates transport of lithium ions [0075]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include lithium salt in the electrode slurry of OGAKI to provide an ion source and improve ion transport.
Regarding claim 8,
	OGAKI teaches low water content in an electrode but does not teach the atmosphere in which the electrode composition is mixed. However, HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that [0062]. The dry rooms are described in terms of dew point from -40°C to -60°C [0062]. The dew points at those temperatures convert to 78.9ppm and 6.59ppm, see Moisture Conversion Table. Accordingly, the low moisture atmospheres for fabrication are within applicant’s claimed range of 150ppm or less.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over OGAKI et al. (US 2019/0140259) in view of KIM et al. (US 2019/0190022) and HO et al. (US 2018/0080711) further in view of SHINDO et al. (US 2017/0237116).
Regarding claim 3,
	As described above, the separator is interpreted to be 0 ppm water which falls within the range of less than 250 ppm. Modified OGAKI teaches depositing an electrode slurry onto a current collector and teaches that the current collector can be any conductive material but only specifically mentions aluminum and aluminum alloys [0027]. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries. 
Regarding claim 4,
	OGAKI teaches a method of making an electrode that includes a slurry of active material, conductive additive and nonaqueous solvent abstract. The method includes forming a slurry of active material and depositing onto a current collector [0039]. The [0040]. The reference further teaches binder is preferably be included [0040]. When binder is not included the slurry is considered to be a “non-bound” body. However, the preferred inclusion is interpreted to be optional which is further supported by the statement that the electrodes “may” contain binder [0035]. The reference further teaches that the water content of the electrode 350ppm or less [0053] which falls within the claimed range. The separator [0066] is a fabric which does not mention any water [0066]-[0072]. Accordingly, the separator is interpreted to be 0 ppm water. As shown in Fig. 1, the separator 3 is adjacent to electrodes 1 and 2.
	The reference does not teach including lithium salt in the electrode slurry composition. However, KIM teaches that incorporating lithium salt into a lithium ion battery electrode [0006]. The lithium salt provides an ion source and accelerates transport of lithium ions [0075]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include lithium salt in the electrode slurry of OGAKI to provide an ion source and improve ion transport.
	Modified OGAKI teaches depositing an electrode slurry onto a current collector and teaches that the current collector can be any conductive material but only specifically mentions aluminum and aluminum alloys [0027]. However, electrically conductive polymers (resins) are known conductive materials and have been used in lithium ion batteries according to SHINDO [0129]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a resin current collector as a simple substitution of known conductive materials that are used as current collectors in lithium ion batteries. 
Regarding claim 5,
[0053] but does not teach the claimed range of 220 ppm or less. However, the prior art range and claim range overlap and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 6,
OGAKI teaches the separator [0066] is a fabric which does not mention any water [0066]-[0072]. Accordingly, the separator is interpreted to be 0 ppm water. Alternatively, HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. Specifically, a separator can be dried to less than 5ppm water [0030]. At the time of filing the invention it would have been prima facie obvious to remove as much water as possible from the separator to improve battery performance.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over OGAKI et al. (US 2019/0140259) in view of KIM et al. (US 2019/0190022) and HO et al. (US 2018/0080711) further in view of BUDD et al. (US 2015/0349313).
Regarding claim 7,
	OGAKI teaches the deposition of a slurry onto a current collector to form an electrode but does not teach adsorbing the current collector to a fixture under reduced pressure. However, BUDD teaches that when depositing layers of material for a battery abstract such as lithium ion batteries [0041]. The substrates are held in place using a vacuum stage during deposition [0114]. A vacuum (reduced pressure) is used to keep the substrate on the stage (fixture). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a vacuum stage to hold the substrate in place during deposition.
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over OGAKI et al. (US 2019/0140259) in view of KIM et al. (US 2019/0190022) and HO et al. (US 2018/0080711) further in view of TOKORO et al. (US 2019/0207215).
Regarding claim 9,
	The references teach combining and depositing a slurry of active material, lithium salt and non-aqueous solvent but does not expressly teach a step of drying the active material before mixing and depositing. HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. TOKORO further teaches a step of drying active material after it has been made and before it is used [0145]. The TOKORO reference further teaches that removing the moisture improves coating and operation of the cell [0103]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the active material before using in a non-aqueous lithium ion battery to improve cell performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGAKI et al. (US 2019/0140259) in view of KIM et al. (US 2019/0190022) and HO et al. (US 2018/0080711) further in view of ROEV et al. (US 2016/0079590).
Regarding claim 10, 	
	OGAKI teaches incorporating conductive additive into the electrode slurry but does not teach a step of drying the conductive aid before mixing. HO teaches generally that moisture is detrimental to a battery [0111] and further teaches that generally lithium-ion battery manufacturing is performed in dry rooms [0062]. More specifically, ROEV teaches a method of making carbon particles (conductive aid) that are stored in a [0105]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the conductive aid before incorporating into the electrode slurry to prevent water from deteriorating cell performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	The examiner notes that the examples in OGAKI all use a small amount of binder. However, the reference may be relied upon for all that it teaches including the non-preferred embodiments. Additional pertinent art includes MORI et al. (US 2014/0154557) which teaches electrode active materials that do not use binder [0066].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712